          Case 2:21-cv-00133-kjd Document 7 Filed 06/17/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                       FOR THE
                                 DISTRICT OF VERMONT


Jeffrey Giordano and
Stephanie Giordano,

               Plaintiffs,
                                                          Civil Action No. 2:21–cv–133
               v.

Vermont Country Camper Sales, Inc.,

               Defendant.


                                            ORDER

       On or before June 28, 2021, Plaintiffs shall return executed their Magistrate Judge

Assignment Form in accordance with Local Rule 73(c).

       Dated at Burlington, in the District of Vermont, this 17th day of June 2021.


                                                    /s/ Kevin J. Doyle             .
                                                    Kevin J. Doyle
                                                    United States Magistrate Judge
